Wilson, Judge:
The merchandise involved in this appeal consists of rayon wearing apparel imported from Japan and entered at the port of Los Angeles.
At the trial, the owner of the plaintiff company and counsel for the Government entered into a stipulation as follows:
Mb. Vitale: The Government is willing to stipulate with Mr. Goldfarb that information received subsequent to appraisement by the Appraiser’s office led him to believe that an error was committed in the appraisement.
*718Therefore, we are willing to agree now that the correct value of the merchandise involved is $9 per dozen, packed, under the statutory basis of export value to the United States, as provided in Section 402 (d) of the Tariff Act of 1930.
Mr. Goldfarb: We agree to that.
and the case was submitted on the aforesaid agreement.
On the agreed facts, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $9 per dozen, net, packed.
Judgment will be entered accordingly.